Exhibit 10.24

AMENDMENT TO

MIDCAROLINA BANK

EMPLOYEE STOCK OPTION PLAN

WHEREAS, MidCarolina Financial Corporation, as successor to MidCarolina Bank,
(the “Bank”) is the sponsor of the MidCarolina Bank Employee Stock Option Plan
(the “Employee Plan”); and

WHEREAS, the Bank desires to amend the Employee Plan, effective as of January 1,
2005, to comply with the American Jobs Creation Act of 2004, Internal Revenue
Code §409A, including regulations and guidance issued thereunder.

NOW THEREFORE, the Employee Plan is amended as follows:

WITNESSETH

 

1. For purposes of the Employee Plan, the phrase “Section 409A” shall mean
Internal Revenue Code Section 409A, as amended, including regulations and
guidance issued thereunder (“Section 409A”).

 

2. Section 2 is amended by adding the following phrase to the end of subsection
(c) as follows: “(provided, however, that no prescription, amendment or
rescission will be effectuated unless it complies with Section 409A to the
extent Section 409A applies to such matters)”.

 

3. Section 6 is amended by deleting Section 6 in its entirety and replacing it
with the following replacement Section (6) as follows:

“6. OPTION PRICE.

(a) The option price of each Option granted under the Employee Plan shall be not
less than 100% of the fair market value of the stock on the date of grant of the
Option. In the case of incentive stock options granted to a shareholder who owns
stock possessing



--------------------------------------------------------------------------------

more than 10% of the total combined voting power of all classes of stock of the
Bank or a Subsidiary (a “ten percent shareholder”), the option price of each
Option granted under the Employee Plan shall be not less than 110% of the fair
market value of the stock on the date of grant of the Option.

(b) For purposes of Incentive Stock Options issued under the Employee Plan,
“fair market value” means the value of a share of common stock determined
consistent with the requirements of Section 422 of the Code at the time of the
valuation. As of the date of the adoption of this Amendment to the Plan,
Section 422 provides the following definitions (through regulations issued under
Section 422 that incorporate by reference Treasury Regulation §20.2031-2), as
applicable: (i) if, on the applicable date, there is a market for the common
stock on a stock exchange, in an over-the-counter market, or otherwise, the
value of a share of common stock shall be deemed to be equal to the mean between
the highest and lowest quoted selling prices on the valuation date; (ii) if, on
the applicable date, there were no sales of common stock but there were sales on
dates within a reasonable period both before and after the valuation date, the
fair market value shall be determined by taking a weighted average of the means
between the highest and lowest sales on the nearest date before and the nearest
date after the valuation date, with the average weighted inversely by the
respective number of trading days between the selling dates and the valuation
date; (iii) if actual sales are not available during a reasonable period
beginning before and ending after the valuation date, the fair market value
shall be determined by taking the mean between the bona fide bid and asked
prices on the valuation date, or if none, by taking a weighted average of the
means between the bona fide bid and asked prices on the nearest trading date
before and the nearest trading date

 

2



--------------------------------------------------------------------------------

after the valuation date, if both such nearest dates are within a reasonable
period, with the average weighted as provided in Section 6(b)(ii) above; (iv) if
no actual sales prices or bona fide bid and asked prices are available on a date
within a reasonable period before the valuation date, but such prices are
available on a date within a reasonable period after the valuation date (or vice
versa), then the mean between the highest and lowest available sales price or
bid and asked prices may be taken as the value; (v) if it is established that
the value of common stock determined as provided in Sections 6(b)(i) through
6(b)(iv) does not reflect the fair market value of the Common Stock, then some
reasonable modification of that basis or other relevant facts and elements of
value shall be considered in determining the fair market value; (vi) if Sections
6(b)(i) through 6(b)(iv) are not applicable, then the fair market value shall be
determined by taking into account the Bank’s net worth, prospective earning
power and dividend-paying capacity, and other relevant factors, including the
goodwill of the business, the economic outlook in the particular industry, the
Bank’s position in the industry and its management, the degree of control of the
business represented by the block of common stock to be valued, the values of
securities of corporations engaged in the same or similar lines of business
which are listed on a stock exchange or the over-the-counter market, and various
non-operating assets as provided for in Treasury Regulation §20.2031-2(f).

(c) For purposes of Nonqualified Stock Options issued under the Employee Plan,
“fair market value” means fair market value determined consistent with the
requirements of Section 409A. At the time of the adoption of this Amendment to
the Employee Plan, Section 409A provides the following definitions, as
applicable: (i) if, on the applicable date, the common stock is readily tradable
on an established securities

 

3



--------------------------------------------------------------------------------

market, the fair market value of the common stock may be determined based upon
the last sale before or the first sale after the grant, the closing price on the
trading day before or the trading day of the grant, or any other reasonable
basis using actual transactions in such common stock as reported by such market
and consistently applied (so long as it is reasonable under Section 409A);
(ii) if, on the applicable date, the common stock is not readily tradable on an
established securities market, the fair market value of the common stock means a
value determined by the reasonable application of a reasonable valuation method,
which method shall consider all available information material to the value of
the Bank and considers the following factors, as applicable: (1) the value of
tangible and intangible assets of the Bank, (2) the present value of future
cash-flows of the Bank, (3) the market value of stock or equity interests in
similar corporations and other entities engaged in trades or businesses
substantially similar to those engaged in by the Bank, the value of which can be
readily determined through objective means (such as through trading prices on an
established securities market or an amount paid in an arm’s length private
transaction), (4) control premiums, (5) discounts for lack of marketability, and
(6) whether the valuation method is used for other purposes that have a material
economic effect on the Bank, its stockholders or its creditors.

(d) The Committee shall maintain a written record of its method of determining
fair market value of the Option at the time each Option is granted under the
Employee Plan.

(e) The option price shall be payable to the Bank either (i) in United States
dollars, in cash or by check, bank draft or money order payable to the order of
the Bank, (ii) at the discretion of the Committee, through the delivery of
shares of Common Stock

 

4



--------------------------------------------------------------------------------

already owned by the optionee or to be received upon exercise of the Option in a
“cashless exercise,” or (iii) at the discretion of the Committee by a
combination of (i) and (ii) above. The Committee may, in the relevant Option
Agreement, also permit an optionee (either on a selective or group basis) to
simultaneously exercise Options and sell the shares of Common Stock thereby
acquired, and use the proceeds from such sale as payment, in part or in full, of
the exercise price of such Options. No shares of Common Stock shall be delivered
until full payment has been made.”

 

4. A new Section 8(i) is added as follows:

“(i) All Nonqualified Stock Options shall be issued at no less than 100% of Fair
Market Value as provided for in Section 6(a) The number of shares subject to
each Nonqualified Stock Option will be fixed in the applicable Option Agreement.
When the Nonqualified Stock Options are transferred or exercised, the transfer
or exercise shall be subject to taxation under Code Section 83 and Treasury
Regulation §1.83-7. No Nonqualified Stock Option awarded hereunder shall contain
any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of the option
under Treasury Regulation §1.83-7 or the time the stock acquired pursuant to the
exercise of the option first becomes substantially vested as defined in Treasury
Regulation §1.83-3(b). Further, each Nonqualified Stock Option will comply with
any other Section 409A requirement in order to maintain the status of the
Nonqualified Stock Option as exempt from the requirements of Section 409A.”

 

5.

Section 22 is amended by adding the following sentence as the last sentence of
Section 22 as follows: “Provided, however, that, to the extent Section 409A
applies to the Plan,

 

5



--------------------------------------------------------------------------------

 

any suspension, termination or discontinuance of the Employee Plan shall not be
effective unless it complies with Section 409A.”

 

6. A new Section 28 is added as follows:

“28. Compliance with Section 409A. It is intended that the Employee Plan meet
the requirements of the Section 409A exemption for option plans such that
Section 409A does not apply to the Options issued under the Employee Plan.
However, to the extent that the Board determines that any Option granted under
the Employee Plan is subject to Section 409A, the Option Agreement evidencing
such Option shall incorporate the terms and conditions required by Section 409A.
To the extent applicable, the Employee Plan and Option Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Employee Plan to the contrary, in the event that, following the Effective
Date, the Board determines that any Option may be subject to Section 409A, the
Board may adopt such amendments to the Employee Plan and the applicable Option
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Board determines are necessary or appropriate to (1) exempt the Option from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Option, or (2) comply with the requirements of
Section 409A.”

In all other respects, the Employee Plan shall remain unchanged and in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
indicated below.

 

6



--------------------------------------------------------------------------------

MIDCAROLINA FINANCIAL CORPORATION By:  

 

Its:  

 

Date:   April 24, 2007

 

ATTEST:

 

Secretary

 

7